PER CURIAM.
After our earlier decision in United States v. Parks, 238 Fed.Appx. 187 (8th Cir.2007) (Parks I), the United States Supreme Court vacated and remanded this case for reconsideration in light of Kimbrough v. United States, 552 U.S. -, 128 S.Ct. 558, 169 L.Ed.2d 481 (2007). Parks v. United States, — U.S. -, 128 S.Ct. 1301, 170 L.Ed.2d 52 (2008). Pursuant to Kimbrough, “the cocaine Guidelines, like all other Guidelines, are advisory only....” 128 S.Ct. at 564.
At sentencing, Parks maintained his argument the district court should impose a sentence below the Guidelines range on the basis of the crack/powder cocaine ratio. The record also demonstrates the district court would have, if permitted to do so, considered the impact of the crack/powder ratio on Parks’s sentence. We therefore vacate the sentence and remand to the district court for reconsideration in light of Kimbrough. See also United States v. Spears, 533 F.3d 715, 716-17 (8th Cir.2008) (en banc).